Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000840
                                                       02-SEP-2014
                                                       01:58 PM
                           SCWC-12-0000840

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I

                          STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,

                                 vs.

                        ANDREW E. SHIMKUS,

                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0000840; CASE NO. 1DTA-12-00225)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Andrew E. Shimkus’s


Application for Writ of Certiorari, filed on August 13, 2014, is


hereby accepted.


          IT IS FURTHER ORDERED that no oral argument will be

heard in this case. Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawai'i, September 2, 2014.

Jonathan Burge                      /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama


                                    /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson